Order entered July 9, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01019-CV

         FEYSAL AYATI-GHAFFARI AND IRANA HAGNAZARI, Appellants
                                 V.
         HAZAWIPERI JACKIE GUMBODETE AND JOSE ANAYA, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04867-2012

                                           ORDER
                           Before Justices Bridges, Lang, and Schenck

        This appeal was submitted in this Court on June 17, 2015.            Prior to submission,

appellants Feysal Ayati-Ghaffari and Irana Hagnazari filed in this Court a May 14, 2015 “Notice

to the Fifth Judicial District Court of Dallas, Texas of Removal to Federal Court.” Appellants

stated in part in that notice that they have “filed removal papers” in the United States District

Court for the Eastern District of Texas “regarding” this case. Further, appellants stated they

“respectfully request[] that the Fifth Judicial District Court of Dallas proceed no further in this

action unless and until such time as the action may be remanded by order of the [federal court].”

       Attached to appellants’ May 14, 2015 notice filed in this Court is a copy of a “Notice of

Removal of Entire Civil Action No. 429-04867-2012 & 429-04867-2012A” bearing a federal

court caption and partially handwritten case number. However, that “Notice of Removal of
Entire Civil Action No. 429-04867-2012 & 429-04867-2012A” is not file-stamped by a federal

court.

         Appellants were directed by a June 25, 2015 order of this Court to file in this Court no

later than July 2, 2015 a copy of their “Notice of Removal of Entire Civil Action No. 429-04867-

2012 & 429-04867-2012A” file-stamped by the United States District Court for the Eastern

District of Texas. Appellants did not do so.

         Pursuant to title 28, section 1446 of the United States Code, a defendant desiring to

remove a civil action from a state court shall file in the district court of the United States for the

district and division within which such action is pending “a notice of removal . . . containing a

short and plain statement of the grounds for removal.” See 28 U.S.C.A. § 1446(a) (West,

Westlaw through July 9, 2015). Further, subsection (d) of section 1446 provides,

         Promptly after the filing of such notice of removal of a civil action the defendant
         or defendants shall give written notice thereof to all adverse parties and shall file a
         copy of the notice with the clerk of such State court, which shall effect removal
         and the State court shall proceed no further unless and until the case is remanded.

Id. § 1446(d). The propriety of removal is a question entirely reserved to the federal courts. See,

e.g., J.P. Morgan Chase Bank, N.A. v. Del Mar Props., L.P., 443 S.W.3d 455, 461 (Tex. App.—

El Paso 2014, no pet.). We look only to the mechanics of the process to see if removal was

properly effectuated from a procedural standpoint. Id. “Where record evidence shows that a

party properly followed removal procedures, we conclude state court jurisdiction has lapsed as a

matter of law pending remand.” Id.

         To date, appellants have not filed any documentation in this Court showing that their

“Notice of Removal of Entire Civil Action No. 429-04867-2012 & 429-04867-2012A” has been

filed in federal court. See 28 U.S.C.A. § 1446(a); Crear v. U.S. Bank Nat’l Ass’n, No. 05-13-

01683-CV, 2015 WL 1137886, at *1–2 (Tex. App.—Dallas 2015, no pet.) (no removal shown



                                                  –2–
where appellant’s notice to state court did not have “filed copy of the removal notice itself”

attached).

       We ORDER that until such time that a copy of appellants’ “Notice of Removal of Entire

Civil Action No. 429-04867-2012 & 429-04867-2012A” bearing a file-stamp from the United

States District Court for the Eastern District of Texas is filed in this Court, or this Court is

otherwise shown appellants properly followed removal procedures by filing their “Notice of

Removal of Entire Civil Action No. 429-04867-2012 & 429-04867-2012A” in federal court, this

appeal will proceed in this Court.

                                                    /s/    DOUGLAS S. LANG
                                                           JUSTICE




                                              –3–